Citation Nr: 1339002	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  13-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1963 to February 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for ischemic heart disease.  

In an October 2013 statement, the Veteran requested that his appeal be withdrawn.  The Board notes the only claim currently on appeal is service connection for ischemic heart disease.   


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal for service connection for ischemic heart disease, to include as due to exposure to herbicides, the Veteran requested that the appeal be withdrawn. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service connection for ischemic heart disease, to include as due to exposure to herbicides have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an October 2013 written statement, the Veteran withdrew the appeal regarding the issue of service connection for ischemic heart disease, to include as due to exposure to herbicides; therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for service connection for ischemic heart disease, to include as due to exposure to herbicides, and it is dismissed.


ORDER

The appeal for service connection for ischemic heart disease, to include as due to exposure to herbicides, is dismissed.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


